Title: From John Adams to Alexander Bryan Johnson, 1 March 1823
From: Adams, John
To: Johnson, Alexander Bryan



Dear Sir.
Quincy March 1st. 1823—

I like your philosophy very well, I will pursue an idea suggested in my last; I do sincerely wish that the Mandarins of China, the Bramins of Hindostan the Priests of Japan, and of Persia, could be influenced with the same zeal de propaganda fide as the Roman Catholics and Calvanists of this day are for propagating their Creeds, and ceremonies, I wish they would form into societies, open their purses, contribute their diamonds, pearls and precious Stons, as liberally as our people do their treasures, for translating their sacred books into English, French, Italian, Spanish, and German—
And send Missionaries to propagate them throughout all Europe and all America North & South. We might then know what the religions really are of the great part of the World. We know as little of them now, as we do of the religion of the Inhabitants of Sirius, the dog Star.
But sobrius, esto—Stop pause! Let us consider what would be the consequence; what would our Christian theologians, from the Pope, to Zinzindorf Sweedenborgh, Wesley, down to Mr. Maffit say, if these learned priests of all there vast Countries, if they were to appear here with their Brama and Veda and Zoroaster and Confucious, entering among their Parishioners and Congregations and zealously labouring to make converts among them—Do you think these reverend Gentlemen will be tolerant enough to permit them.? would they be counted contented to preach and write them down, or would they try to inflame the civil power to raise its arm of flesh and Strength to drive them out—But to descend from visions to realities Have you read Hallams Middle Ages, Simonds travels in Switzerland. Old England by a  New England Man or Tudors James Otis? If you have not, I advise you to buy them all, for they are all books worth having, reading, and keeping—
I am yours kindly
John Adams—